            Case 1:18-cr-00212-AJN Document 153 Filed 07/28/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                       7/28/2020
United States of America


                -v-                                                  18-cr-212 (AJN)

                                                                         ORDER
Tyrone Woolaston,

                              Defendant.


ALISON J. NATHAN, District Judge:

       The sentencing for Defendant Tyrone Woolaston, currently scheduled for August 14,

2020 is hereby adjourned to September 14, 2020 at 1:00 p.m. Defendant’s sentencing

submission is due on or before September 7, 2020. The Government’s submission is due on

September 10, 2020. Additionally, the deadline to for Defendant to make objections to the PSR

is extended to August 7, 2020, and the deadline to disclose the final PSR is extended to August

28, 2020.


       SO ORDERED.


Dated: July 28, 2020
       New York, New York


                                             __________________________________
                                                     ALISON J. NATHAN
                                                   United States District Judge
